Title: To John Adams from William J. Williams, August 1798
From: Williams, William J.
To: Adams, John



Sir,
August 1798

Encouraged by the gracious and polite reception, I met with, when I first had the honour of seeing your Excellency; and the obliging condescensions you so readily conferred on me, when I had the honor to draw your Picture, about three years ago, I take the liberty to trouble your Excellency with this address.
On reading the proceedings of Congress, I find your Excellency had offered to the consideration of that honorable body, the establishment of Military Schools; and that arrangments are made for different Professors, in each Department, to teach those Arts, which the System of the Institution embraces. Among these Professorships, are those of Drawing and Designing; and being desirous to serve my Country, when an oppertunity offers, that is commensurate to my abilities; and not doubting that American Artists will have the preference, I take permission to offer my talents and services to your Excellency’s notice and patronage.
Should I be so happy as to meet with your Excellency’s approbation, and the object of this letter honored with your favorable decision, your Excellency will permit me to hope for an agreable and speedy answer.
Since I had the honor of seing your Excellency, I have been occupied in the College of George Town as Professor of Painting and Drawing.
Submitting the subject of this letter to your kind consideration, I remain with respectful esteem and sincere attachment. / Sir, / Your Excellency’s faithful and / obedient servant

William Williams